DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I comprising a mixture of PP-polyamide, carrier fluid and emulsion stabilizer in the reply filed on November 15, 2022 acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2022.
Claim Rejections - 35 USC § 112
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, inasmuch as the pigment and the emulsion stabilizer are each associated with the outer surface of the polyamide and can be the same material per the specification disclosure, e.g., metal oxides, carbon black, it is unclear how they distinguish over each other. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 104194326 A ((Peng).
Peng discloses a method of making a nylon powder for 3D printing comprising:
	mixing a modified nylon base material having thermally conductive aluminum oxide attached to its surface (meets Applicants’ PP-polyamide having Al2O3 pigment pendant from its backbone), solvent oil (meets Applicants’ immiscible carrier fluid) and an emulsifier (meets Applicants’ emulsion stabilizer) at 180-260˚C to melt the modified nylon base material into liquid (meets Applicants’ mixing temperature greater than melting point of  PP-polyamide); and
	cooling the mixture to form a nylon suspension, which is solid-liquid separated to obtain nylon powder (meets Applicants’ cooling to form solidified PP-polyamide particles).
As to claim 1, inasmuch as Peng’s exemplified method meets the claimed subject matter, both in terms of the types of materials added and process steps, it is reasonably believed that it inherently forms a particulate product having the same properties. In this regard, Peng expressly discloses that the various additives, inclusive of aluminum oxide and emulsifier, “are attached to the surface of the powder” (meets Applicants’ pigment and emulsion stabilizer attachment or association to the outer surface of the polyamide). The onus is shifted to applicants to establish that the presently claimed process and product are not the same as or obvious from that set forth by Peng.
	As to claim 2, Peng uses an emulsifier that is attached to the surface of the nylon powder.
	As to claim 6, Peng discloses aluminum oxide.
	As to claim 7, Peng discloses nylon 12.
	Peng anticipates the above-rejected claims in that it is reasonably believed that the exemplified mixing step involves mixing at a temperature greater than the melting point or softening point of the modified polyamide and a shear rate sufficiently high to disperse the modified nylon in the carrier fluid.  In the alternative, it would have been obvious to one having ordinary skill in the art to determine the appropriate mixing temperature and shear rate in the reaction kettle (inclusive of those presently claimed) so as to melt the modified nylon and disperse it in the oil liquid. 
Claim Rejections - 35 USC § 103
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104194326 A ((Peng) described hereinabove.
As to claim 3, since Peng sprays the emulsifier onto the nylon, it would have been obvious to one having ordinary skill in the art to use the emulsifier in nanoparticle form to facilitate said spraying.
As to claim 8, it would be expected that Peng uses a higher weight ratio of polyamide to aluminum oxide (inclusive of that presently claimed) to modify the surface of the polyamide.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the method claims of copending Applications 16/916383 and 16/946630. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims comprise mixing and cooling a mixture of polyamide having an optical absorber pendent from the backbone, an immiscible carrier fluid and an emulsion stabilizer which optical absorber includes dyes (meets Applicants’ pigment).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765